Citation Nr: 1207064	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-50 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for hepatitis B, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for hypertension, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for an adjustment disorder.

6.  Entitlement to service connection for a left eye disorder.



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the disabilities listed on appeal.

The issues of entitlement to service connection for hepatitis B, hypertension, diabetes mellitus, a heart disorder, an adjustment disorder, and a left eye disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for hepatitis B was previously denied in a July 1991 rating decision.  The Veteran was notified of that decision but did not perfect an appeal. 

2.  The evidence received since the July 1991 denial is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim. 

3.  The claim for service connection for hypertension was previously denied in a July 1991 rating decision.  The Veteran was notified of that decision but did not perfect an appeal. 

4.  The evidence received since the July 1991 denial is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The July 1991 rating decision that denied the claim for service connection for hepatitis B is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for hepatitis B.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The July 1991 rating decision that denied the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

4.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for hepatitis B and hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

A July 1991 rating decision denied service connection for hepatitis B and hypertension.  In June 1991, the Veteran was scheduled for a VA examination with regard to these claims but failed to report for the examination.  The July 1991 rating decision stated that due to the Veteran's failure to appear for the examination, no further action could be taken to decide his claims, and the claims were therefore denied. 

Although the December 2009 rating decision declined to reopen the claims, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the July 1991 decisions became final because the Veteran did not file a timely appeal. 

The claims for service connection for hepatitis B and hypertension may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claims in May 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additionally, the Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2011).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

After a review of all the evidence, the Board finds that the evidence received since the last final decision in July 1991 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claims. 

In support of his application to reopen his claims for service connection for hepatitis B and hypertension, the Veteran provided new private treatment records which demonstrate a diagnosis of and ongoing treatment for hypertension, as well as VA treatment records which demonstrate a past history of hepatitis B.  At the time of the 1991 denial, the Veteran had not submitted any post-service treatment records demonstrating a current diagnosis or past medical history related to either condition.  Thus, the Board finds that these treatment records are both new and material.  The Veteran has also submitted statements contending that he currently carries the trait for hepatitis B in his blood, and therefore still suffers from the disease.  He has also submitted statements contending that he had continued to be treated for hypertension since service.  In that regard, the Veteran's service treatment records reflect that he was treated for hepatitis B and that he was treated, at least on one instance, for elevated blood pressure.  Accordingly, the Board finds that the new evidence, when examined alongside the service treatment records, has bearing on the Veteran's claims.  To date, a VA examiner has not reviewed the Veteran's claim or provided an opinion as to the etiology of the Veteran's hypertension, nor has a VA examiner determined whether the Veteran suffers from any current residuals of hepatitis B.  Therefore, the Board finds that further development with regard to these areas is warranted.

In this case, the Veteran's lay statements have been presumed credible for the purpose of determining whether to reopen the claims.  Additionally, the new evidence, namely, the new contentions and current treatment records, were not previously considered by agency decision makers, are not cumulative or redundant, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2011).  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Accordingly, the Board finds that new and material evidence has been submitted and the claims for service connection for hepatitis B and hypertension are reopened.  To that extent only, the claims are allowed. 


ORDER

The claim for service connection for hepatitis B is reopened.  To that extent only, the appeal is allowed.

The claim for service connection for hypertension is reopened.  To that extent only, the appeal is allowed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for hepatitis B, hypertension, diabetes, a heart disorder, an adjustment disorder, and a left eye disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the Veteran stated on his December 2009 formal appeal, as well as in other correspondence, that he would like a service organization to represent him in the appeals process.  Despite that the Veteran has received notice as to how to contact a service organization to obtain representation, in light of his more current request, he should be notified once more as to how to obtain representation.

Next, on his December 2009 formal appeal, the Veteran requested a hearing before the Board in Washington D.C.  Although he was scheduled for a hearing in December 2011, he failed to appear.  However, it appears that the Veteran is currently incarcerated in Florida and thus would not be able to attend a hearing scheduled to be held in Washington D.C.  The Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. 1, ch. 4 sec1 (j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Thus, in light of the Veteran's apparent incarceration, and good cause therefore having been shown, the RO should reschedule the Veteran's hearing at the RO or in accordance with the M21-1 MR.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claims for service connection for hypertension, a heart disorder, diabetes mellitus, and a left eye disorder, the Veteran contends that these conditions stem from his service in the Persian Gulf.  He contends that his hypertension began in service, for which he was treated with medication.  He contends that his diabetes and his heart condition also began in service and/or stem from his in-service treatment for high blood pressure.  Finally, he contends that his left eye trouble began upon leaving the Persian Gulf.  

Service treatment records reflect that in July 1990, the Veteran complained of chest pain and cramps after completing running, sit-ups, and push-ups.  His blood pressure was high.  The assessment was abdominal wall strain.  A separate record demonstrated an assessment of heat cramps.  In August 1990, the Veteran reported having a stomach ache, headaches, dizziness, and vomiting.  He was diagnosed with a viral syndrome.   A March 1991 chest X-ray was normal.  In April 1991, the Veteran reported feeling light-headed and had a headache.  He had had his blood pressure checked.  A review of his medical records showed similar episodes of elevated blood pressure on several occasions.  Laboratory studies completed at a variety of times during service show normal glucose levels.  Post-service treatment records reflect that in September 2000, the Veteran was noted to have been diagnosed with diabetes 18 months previously.  In July 2002, the Veteran reported having visual disturbance secondary to his diabetes.  The assessment was acute hyperglycemia and early diabetic ketoacidosis.  He was also noted to suffer from hypertension.  It was stated that he had been diagnosed with diabetes four years previously.  In January 2005, the Veteran suffered from a transient ischemic attack.  At the time, he was also noted to have poorly controlled hypertension and diabetes mellitus.  He denied any blurred vision.

Accordingly, in this case, because it appears that the Veteran suffered from elevated blood pressure while in service, with possible heart involvement, and because he currently suffers from hypertension, diabetes mellitus, and a heart condition, a VA examination and opinion with regard to the etiology of these disabilities should be obtained.  Furthermore, with regard to his contended eye condition, because it is unclear whether the Veteran currently suffers from a left eye disability that is related to his service or to his diabetes or hypertension, and he is credible to state that he suffers from blurred or weaker vision, a VA examination and opinion as to the etiology of this left eye condition should also be obtained. 

With regard to the Veteran's claim for service connection for hepatitis B, the Veteran contends that he was treated for hepatitis B in service and that he has current residuals related to his hepatitis B, or, at the very least, that his blood work is still positive for hepatitis B.  Service treatment records reflect that in March 1990, the Veteran was hospitalized for loss of appetite, headaches, nausea, and dark urine.  There was right upper quadrant tenderness.  His medical history was negative for hypertension, diabetes, or hepatitis.  Laboratory testing was positive for hepatitis B.  The diagnosis was acute hepatitis B.  He was discharged for 30 days of convalescent leave.    In May 1990, liver function tests were normal, physical and neurological examination were normal, and the diagnosis was resolving hepatitis B.  Post-service treatment records reflect a past medical history of hepatitis B.  However, because it is unclear whether the Veteran currently suffers from any residuals of the hepatitis B for which he was treated in service, and because he is competent that state that he was told that that his laboratory testing showed continued hepatitis B residuals, a VA examination and opinion is necessary to determine whether he currently suffers from hepatitis B residuals related to his service.

With regard to the Veteran's claim for service connection for an adjustment disorder, service treatment records reflect that in August 1990, the Veteran overdosed on Flagyl and Tylenol.  He was diagnosed with an adjustment disorder with disturbance in conduct.  He was considered to be stable.  In September 1990, the case was closed and noted to be have been an "occupational problem."  His DD-214 states that he was discharged under honorable conditions, however, his reason for separation was due to misconduct, commission of a serious offense.  Post-service treatment records are negative for indication of a mental disability.  However, the Board finds that the Veteran is competent to state that he currently suffers from an ongoing psychiatric condition, or that the psychiatric symptoms from which he suffered in service continue to the present.  Accordingly, more recent treatment records and his service personnel file should be obtained and a VA examination with regard to any current psychiatric disorder should be obtained on remand. 

The Board notes that the typical procedures for scheduling a VA examination will likely not be adequate in this case, due to the Veteran's apparent incarceration.  Incarcerated veterans must be afforded the same assistance as their fellow veterans, and VA must tailor the assistance to the particular circumstances of a veteran's confinement.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA should confer with prison authorities in order to arrange transportation of the incarcerated veteran to the closest VA facility for examination.  However, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide an examination at a VA medical facility.  If transportation cannot be arranged, VA should confer with prison officials to determine if examination of the veteran at the correctional facility is feasible, either by a VA examiner or by a fee-based physician or prison medical official at VA's expense.  See 38 U.S.C.A. § 5711; Bolton, 8 Vet. App. at 191; see also M21-1MR, Part III, Subpart iv, Chapter 3, Section A.11.d (2011). 

Lastly, the Veteran should be given the opportunity to submit any additional treatment records or authorizations to release treatment records which pertain to his claims on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the Veteran remains incarcerated and continue development of his claim accordingly.

2.  Send the Veteran information related to Veterans Service Organizations (VSO) and how to contact a particular VSO for representation purposes.

3.  Obtain the Veteran's service personnel file from the appropriate service agency.  All attempts to secure those records must be documented in the claims folder.

4.  Request that the Veteran identify any outstanding treatment records relevant to all of his claims for service connection.  After securing any necessary authorization from him, obtain all identified treatment records, to include any records located at the Federal Correctional Institute in Miami, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

5.  If the Veteran is incarcerated, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his claims pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, ect.) of scheduling the Veteran for a videoconference hearing at the facility.  If accommodations are feasible, the RO should make arrangements to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the correctional facility in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011).  The Veteran and his representative should be notified of the time and place to report for the hearing.   If the Veteran is no longer incarcerated, schedule him for either a videoconference hearing, travel board hearing, or VACO hearing according to his preference.

6.  Thereafter, the RO must attempt all reasonable measures to schedule the Veteran for an examination to determine the nature and etiology of his current hypertension, diabetes mellitus, heart disorder, hepatitis B, and left eye disorder.  If the Veteran remains incarcerated, the AOJ must confer with prison officials and arrange transportation of the Veteran to the closest VA facility for examination.  If transportation cannot be arranged, VA must arrange to have the Veteran examined at the correctional facility, either by a VA examiner, a fee-based physician, or a prison medical official at VA's expense.  All efforts to schedule an examination should be documented in the claims file following the holding in Bolton, supra.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

a)  Provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) related to his military service, to include his elevated blood pressure in service.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements with regard to service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

b)  Provide an opinion as to whether the Veteran's diabetes mellitus and heart disorder are at least as likely as not (50 percent probability or greater) related to his military service, to include his complaints on physical exertion in service.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus and heart disorder were caused or aggravated (beyond the natural progression of the disease) by his hypertension.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements with regard to service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided. 

c)  Does the Veteran currently suffer from hepatitis B?  If so, it is at least as likely as not (50 percent probability or greater) that any currently hepatitis B or hepatitis B residuals are related to the hepatitis B that he was treated for in service?  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements with regard to service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided. 

d)  Diagnose any current left eye condition.  Provide an opinion as to whether the Veteran's current left eye condition is at least as likely as not (50 percent probability or greater) related to his military service.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements with regard to service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided. 

7.  Make all reasonable attempts, a stated above, to schedule the Veteran for an examination to determine the nature and etiology of any current psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

a)  Does the Veteran currently suffer from a psychiatric disorder?  

b)  If so, it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder is related to the adjustment disorder for which he was diagnosed in service?  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements with regard to service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided. 

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for hepatitis B, hypertension, diabetes, a heart disorder, an adjustment disorder, and a left eye disorder, should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


